DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Present claim 7 is noted to contain nominal control step. At this time, restriction has not been required between the apparatus claims 1-6 and the sole method claim 7 because the method claim does not recite any significant manipulative steps and is therefore considered as part of the apparatus claim 1. However, Applicant is advised that if the method claim is amended or new method claims are added to contain significant method steps, they may be subject to restriction under distinct inventions and withdrawn from consideration based on original presentation.

Claim Interpretation
Examiner notes that present claims 1-6 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963);  (see MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the instant case, “application target” and “a conveyance body that houses the application target” (claims 1-2) are materials worked upon by the soldering device and do not structurally limit the soldering apparatus.
		
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, limitations “the cover is moved by a pressure of the conveyance body for the application time period, and the pressing part presses the cover against the33Docket No. PFTA-20146-US: FINAL conveyance body in a case where the cover is moved by a pressure of the conveyance body” (lines 4-8) are ambiguous. It is unclear how the cover is moved by the conveyance body and what is meant by the conditional feature “in a case where the cover is moved”. Applicant’s original specification does not mention how the cover is moved by a pressure of the conveyance body. Rather, the specification states that the cover 13 is moved by the pressing part 15 by being connected through support 151 (fig. 2; [0033-0035]). Accordingly, it appears that cover is moved by a pressure applied by the pressing part, not the conveyance body. Furthermore, examiner notes that the conveyance body is the workpiece material and so, it is confusing how the cover is moved by conveyance body. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a pressing part that presses the cover against the 33Docket No. PFTA-20146-US: FINAL conveyance body for the application time period. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isler et al. (US 8328069, hereafter “Isler”).
Regarding claim 1, Isler discloses a soldering device (fig. 1), comprising: a jet nozzle 4 that jets a molten solder 1; and a cover 5 (movable hood) that is filled with an inert gas in an inside thereof (nitrogen feeding devices 6 inside) and has a hole part 7 (passage) at a position that corresponds to the jet nozzle, wherein the cover causes the jet nozzle to protrude from the hole part for an application time period when the solder is applied to an application target (movable hood 5 is lowered when solder is applied to target PCB) and houses the jet nozzle in the inside thereof for a waiting time period (stand-by mode) other than the application time period (col. 3, line 25 thru col. 4, line 6).  
As to claim 5, Isler discloses that the soldering device further comprises a control device 6 that controls of an amount of the inert gas that is supplied to an inside of the cover 5, wherein the control device is configured to reduce an amount of the supplied inert gas for the application time period relative to an amount of the supplied inert gas for the waiting time period (col. 2, lines 53-60). Examiner notes that supplying a particular amount of inert gas relates to functional limitation and does not structurally limit the soldering device. The feeding device in Isler is well capable to supply desired amount of inert gas to inside of the cover.
As to claim 6, Isler discloses that an inside of the cover 5 is provided in a positive pressure state by the inert gas for the waiting time period (fig. 1; col. 2, lines 53-60).  
Regarding claim 7, Isler discloses a control method for a soldering device (fig. 1) that includes a jet nozzle 4 that jets a molten solder 1 and a cover 5 (movable hood) that is filled with an inert gas in an inside thereof (nitrogen feeding devices 6 inside) and has a hole part 7 (passage) at a position that corresponds to the jet nozzle, comprising 34Docket No. PFTA-20146-US: FINAL a control step that causes the jet nozzle to protrude from the hole part of the cover for an application time period when the solder is applied to an application target (movable hood 5 is lowered when solder is applied to target PCB) and houses the jet nozzle in the inside thereof in a waiting time period (stand-by mode) other than the application time period (col. 3, lines 25 thru col. 4, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isler as applied to claim 1 above, and in view of Hayashi et al. (WO 2014199694 A1, “Hayashi”, see attached document and translation).
As to claim 2, Isler discloses that the cover 5 contacts the application target 5 (PCB) when the PCB is positioned on the cover during soldering (col. 3, lines 47-49), but Isler is silent as to a conveyance body. However, such carrier is known in the art of soldering. Hayashi (also drawn to jet soldering device) teaches a conveyance body 8 (transport mechanism) that houses and carries application target 9 (PCB) to be soldered by a jet nozzle 2, wherein during the soldering application time period, a cover 12 contacts the conveyance body 8 and an inside of the conveyance body and an inside of the cover are joined (figs. 1-2). One would readily appreciate that such conveyance mechanism enables to move the application target to desired position(s) for soldering. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a conveyance body similar to Hayashi in the soldering device of Isler in order carry the application target to desired position during soldering by the jet nozzle. Thus, Isler as modified by Hayashi includes a conveyance body that houses the application target in an inside thereof and an inside of the conveyance body and an inside of the cover are joined during soldering application period.  
As to claims 3-4, it is first noted that recited claim 3 is indefinite in scope for reasons explained above. Isler discloses pressing the cover 5, but does not specifically mention an air cylinder as the pressing part. However, Examiner takes official notice with respect to using an air cylinder for moving the cover/hood in Isler since such moving mechanism is well within common knowledge of one skilled in the art. As evidence, Hayashi discloses the jet soldering device 2 including a drive unit 26 including an air cylinder which is driven to extend and contract to move the connecting plate 25 (figs. 5, 7). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ an air cylinder for moving the cover/hood up and down in the soldering device of Isler since such mechanism is conventionally known and would only have yielded predictable result of achieving desired movement. Thus, these claims are rendered obvious in the combination of Isler and Hayashi.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/21, 6/18/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735